Citation Nr: 0430141	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-12 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether there was clear and unmistakable error in a September 
1996 rating decision that denied service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the benefit sought on 
appeal.  The appellant, the surviving spouse of a veteran who 
had active service from August 1943 to April 1944 and who 
died in July 1996, appealed that decision to the BVA and the 
case was referred to the Board for appellate review.



FINDINGS OF FACT

1.  An unappealed rating decision dated September 18, 1996, 
denied service connection for the cause of the veteran's 
death.

2.  The record does not establish that the correct facts, as 
they were known at the time, were not before the RO on 
September 18, 1996, or that the RO incorrectly applied 
statutory or regulatory provisions at the time such that the 
outcome of the claim would have been manifestly different but 
for the error.



CONCLUSION OF LAW

The rating decision of September 18, 1996, which denied 
service connection for the cause of the veteran's death was 
not clearly and unmistakably erroneous.  38 C.F.R. § 3.105(a) 
(2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

However, the VCAA is not applicable in this case.  The claim 
now before the Board is a legal challenge to a prior RO 
decision and does not involve acquiring or submitting any 
additional evidence since any clear and unmistakable error 
may be based on the record and law that existed at the time 
of that decision.  Russell v. Principi, 3 Vet. App. 310 
(1992).  Furthermore, the United States Court of Appeals for 
Veterans' Claims (Court) has held that the VCAA is not 
applicable to clear and unmistakable error (CUE) claims.  
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  

The appellant contends that the September 1996 rating 
decision was clearly and unmistakably erroneous in not 
granting service connection for the cause of the veteran's 
death.  The appellant notes that the veteran's death 
certificate indicated that his death was caused by an acute 
respiratory condition and that he was service connected for 
asthma.  The appellant acknowledges that the September 1996 
rating decision noted that a contributing cause of the 
veteran's death was bronchiogenic carcinoma, but she believes 
that this condition was caused by his service-connected 
asthma.  She maintains that if the veteran was receiving 
benefits for a lung condition, and the cause of death was a 
respiratory condition, that Dependency and Indemnity 
Compensation (DIC) benefits should be granted.  

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).  The 
Court has defined clear and unmistakable error as an 
administrative failure to apply the correct statutory and 
regulatory provision to the correct and relevant facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  The 
Court has also held that such error must be based on the 
record and the law that existed at the time of the prior 
decision.  Russell v. Principi, 3 Vet. App. 310, 314 (1992).  
The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  The error must be one which would have 
manifestly changed the outcome at the time it was made.  
Kinnamon v. Principi, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels a conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  Lastly, the Court has held that 
the failure to fulfill the duty to assist cannot constitute 
clear and unmistakable error.  Crippen v. Brown, 9 Vet. App. 
412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Under the law that was in effect at the time of the September 
1996 decision, a claimant of DIC benefits under 38 U.S.C.A. 
§ 1310 must establish that a disability of service origin, 
hastened, or substantially and materially contributed to the 
veteran's death.  See 38 U.S.C.A. § 1310(b); 38 C.F.R. 
§ 3.312.  The death of a veteran will be considered to have 
been due to a service-connected disability where the evidence 
establishes such disability was either the principal 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
principal cause of death is one which singularly or jointly 
with some other condition was the immediate or underlying 
cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The contributory cause of death is one 
which that contributed substantially or materially, combined 
to cause death, or aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c).  

The evidence that was of record at the time of the September 
1996 rating decision included the veteran's death certificate 
which showed he died in July 1996.  The immediate cause of 
death listed on the death certificate was acute respiratory 
failure, which was due to (or as a consequence of) severe 
chronic obstructive pulmonary disease, which was due to (or a 
consequence of) bronchiogenic carcinoma, which was due to (or 
as a consequence of) severe three-vessel arteriosclerotic 
heart disease.  The evidence of record also reflected that 
the veteran had established service connection for bronchial 
asthma during his lifetime, and that at the time of his death 
the disability was evaluated as 10 percent disabling.

The medical evidence associated with the claims file included 
the veteran's service medical records.  Those records contain 
no evidence of chronic obstructive pulmonary disease, 
bronchiogenic carcinoma, or arteriosclerotic heart disease.  
A report of a VA examination performed in June 1945 concluded 
with a diagnosis of mild bronchial asthma, and a report of a 
VA examination performed in June 1947 concluded with a 
similar diagnosis.  A chest X-ray taken in connection with 
that examination concluded with an impression of a normal 
adult chest.  A report of a June 1952 VA examination 
concluded with a diagnosis of chronic bronchitis, asthmatic 
type, mild.  A report of a chest X-ray showed an impression 
of a negative chest.  

Private medical records dated between July 1982 and January 
1987 contain no evidence of complaints or diagnosis of 
asthma.  These records do show treatment for bronchitis and 
chronic obstructive pulmonary disease.  VA medical records 
dated in 1998 contain no evidence of complaints or diagnosis 
of asthma.  Those records do show diagnoses of unstable 
angina and chronic obstructive pulmonary disease. 

The September 1996 rating decision explained that the 
evidence failed to show that the veteran's asthma contributed 
to the veteran's death.  The RO explained in the decision 
that the veteran's severe chronic obstructive pulmonary 
disease, lung cancer and severe three-vessel cardiovascular 
disease appeared to be the major contributing factors to the 
veteran's demise.  The RO concluded that the evidence showed 
the veteran would likely succumbed to these multiple severe 
disabilities even if he were not service connected for 
asthma, which the RO noted was minimally disabling at the 
time of the veteran's death.  

Based on this record, the Board now concludes that the 
September 1996 rating decision was not clearly and 
unmistakably erroneous in denying service connection for the 
cause of the veteran's death.  Simply put, the evidence of 
record at the time of the September 1996 rating decision did 
not demonstrate that the veteran's service connected asthma 
played any role in his death or that the veteran's chronic 
obstructive pulmonary disease, bronchiogenic carcinoma, or 
the cardiovascular disease shown on the veteran's death 
certificate were in any way related to service or to the 
veteran's service-connected asthma.  In this regard, private 
and VA medical records dated between 1982 and 1988 do not 
show any complaints or diagnosis of the veteran's service-
connected asthma, and the veteran's service-connected asthma 
was not listed as a disease that caused or contributed to the 
veteran's death on his death certificate.  What was missing 
at the time of the September 1996 rating decision was 
competent medical evidence that demonstrated that the 
veteran's asthma was causally or etiologically related to the 
disorders listed on the veteran's death certificate or that 
the veteran's asthma in some way caused or contributed to the 
veteran's death.  

The Board acknowledges the appellant's contentions, 
essentially to the effect that the veteran was service 
connected for a respiratory disability and died of 
respiratory conditions.  However, the appellant, as a lay 
person, is not competent to offer an opinion that requires 
medical expertise, such as an opinion as to the relationship 
between the veteran's service-connected asthma and the 
veteran's death, or the relationship of the asthma to the 
disorders listed on the veteran's death certificate.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the 
absence of competent medical evidence which demonstrated some 
etiological relationship between either the disorder which 
caused the veteran's death and service or those disorders and 
the veteran's service-connected asthma, the September 1996 
rating decision cannot be said to be clearly and unmistakably 
erroneous in denying service connection for the cause of the 
veteran's death.  As such, the appellant has not demonstrated 
that the correct law was not applied to the correct facts, 
and therefore, the Board finds that the September 1996 rating 
decision that denied service connection for the cause of the 
veteran's death was not clearly and unmistakably erroneous.  
Accordingly the appeal is denied.


ORDER

The RO's September 1996 rating decision was not clearly and 
unmistakably erroneous in denying service connection for the 
cause of the veteran's death, and the appeal is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



